


110 HR 3624 IH: Consumer Food Safety Act of

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3624
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a comprehensive program to ensure the safety
		  of food products intended for human consumption which are regulated by the Food
		  and Drug Administration.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Consumer Food Safety Act of 2007.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Title I—National food safety
				program
					Sec. 101. Administration of national
				program.
					Sec. 102. Process controls to reduce the
				adulteration of food products.
					Sec. 103. Inspections of processors and
				importers.
					Sec. 104. Tolerances for contaminants in
				food.
					Sec. 105. State and Federal
				cooperation.
					Sec. 106. Imports.
					Title II—Research and education
					Sec. 201. Public health assessment
				system.
					Sec. 202. Public education and advisory
				system.
					Sec. 203. Research.
					Title III—Enforcement
					Sec. 301. Amendments to the
				Federal Food, Drug, and Cosmetic
				Act.
					Title IV—Authorization of
				appropriations
					Sec. 401. Authorization of
				appropriations.
				
			2.DefinitionsFor purposes of this Act:
			(1)The term
			 contaminants includes bacteria, chemical contaminants, natural
			 toxins, viruses, parasites, and physical hazards that when found on or in food
			 can cause human illness or injury.
			(2)The term
			 facility includes any factory, warehouse, establishment, or
			 importer that handles or processes food.
			(3)The
			 term process means the commercial harvesting, preparation,
			 manufacture, or transportation of food products.
			(4)The term
			 Secretary means the Secretary of Health and Human Services.
			INational food
			 safety program
			101.Administration
			 of national program
				(a)In
			 generalPersons who produce or process food for human consumption
			 have the responsibility to prevent or minimize food safety hazards related to
			 their products. The Secretary shall administer a national program for the
			 purpose of protecting human health by ensuring that the food industry has
			 effective programs in place to assure the safety of food products consumed in
			 the United States.
				(b)Program
			 requirementsThe program shall—
					(1)be based on a
			 comprehensive analysis of the hazards associated with different food products
			 and with the harvesting, processing, and handling of different food products,
			 including the identification and evaluation of—
						(A)the severity of the
			 potential health risks;
						(B)the sources and
			 specific points of potential contamination that may render food products unsafe
			 for human consumption; and
						(C)the potential for
			 persistence, multiplication, or concentration of naturally occurring or added
			 contaminants in foods and food products;
						(2)take into
			 consideration the distinctive characteristics of food production and
			 processing;
					(3)establish
			 inspection and oversight procedures to monitor that facilities are utilizing
			 preventive controls to minimize or eliminate identifiable hazards; and
					(4)require each food
			 processing facility to annually register with the Secretary.
					(c)Additional
			 program elementsThe program shall provide for—
					(1)implementation of
			 a national system for the registration and quarterly inspection of facilities
			 and importers, which quarterly inspections may be waived by plants that meet
			 the Secretary’s standards for exceptional or negligible-risk facilities or
			 importers;
					(2)development of a
			 program to oversee the implementation of process controls in food processing
			 facilities;
					(3)the establishment
			 and enforcement of health-based standards for—
						(A)substances which
			 may contaminate food; and
						(B)safety and
			 sanitation in the processing and handling of food products;
						(4)implementation of
			 a sampling program to ensure that industry programs to prevent food
			 contamination are effective and that food products meet the standards
			 established under paragraph (1);
					(5)implementation of
			 procedures and requirements to ensure the safety of imported food
			 products;
					(6)coordination with
			 other Federal agencies or State governments in carrying out inspection,
			 enforcement, and monitoring;
					(7)implementation of a
			 national surveillance system to assess the health risks associated with the
			 human consumption of food products, in cooperation with the Secretary of
			 Agriculture and the Centers for Disease Control and Prevention;
					(8)development of
			 public education and advisory programs; and
					(9)implementation of
			 a research program in furtherance of the purposes of this Act.
					102.Process controls
			 to reduce the adulteration of food products
				(a)In
			 generalThe Secretary shall, upon the basis of the best available
			 scientific and technological data, prescribe regulations to—
					(1)limit the presence
			 of human pathogens and other potentially harmful substances in food
			 products;
					(2)ensure that all
			 registered facilities implement appropriate measures to control and reduce the
			 presence and growth of human pathogens and other potentially harmful substances
			 on food products;
					(3)ensure that all
			 fully processed or ready-to-eat food products are processed in a sanitary
			 manner, using reasonably available techniques and technologies to eliminate any
			 human pathogens or other potentially harmful substances likely to cause
			 foodborne illness; and
					(4)ensure that food
			 products intended for final processing outside commercial establishments are
			 labeled with instructions for handling and preparation for consumption which,
			 when adhered to, will destroy any human pathogens or other potentially harmful
			 substance likely to cause foodborne illness.
					(b)RegulationsThe
			 Secretary shall, within one year of the enactment of this Act, issue
			 regulations that require all registered facilities to adopt processing controls
			 adequate to protect public health and to limit the presence and growth of human
			 pathogens and other potentially harmful substances in food products prepared in
			 any registered facility. Such regulations shall—
					(1)set standards for
			 sanitation;
					(2)set tolerances for
			 biological, chemical, and physical hazards as appropriate;
					(3)require process
			 controls to assure that food is safe and that relevant regulatory and safety
			 standards are met;
					(4)require
			 recordkeeping to monitor compliance;
					(5)require sampling
			 to assure that processing controls are effective and that regulatory standards
			 are being met; and
					(6)provide for agency
			 access to records kept by official establishments and submission of copies of
			 such records to the Secretary as the Secretary deems appropriate.
					Public
			 access to records that relate to the adequacy of measures taken by official
			 establishments to protect the public health and to limit the presence and
			 growth of human pathogens and other potentially harmful substances shall be
			 governed by section 552 of title 5, United States Code. The Secretary may, as
			 the Secretary deems necessary, require any person, firm, or corporation with
			 responsibility for or control over food ingredients to adopt processing
			 controls, where such processing controls are needed to assure the protection of
			 public health.103.Inspections of
			 processors and importers
				(a)Nature of
			 inspections
					(1)The inspection
			 system shall provide for frequent unannounced inspections of food processing
			 and importing facilities to determine whether such facilities are operated in a
			 sanitary manner and whether food products are unsafe for human consumption, or
			 adulterated or misbranded under the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.). Inspections
			 shall include review of processing records and sampling of food
			 products.
					(2)Inspections shall
			 be conducted at least quarterly, unless the Secretary determines that the
			 facility is an exceptional or negligible-risk facility under standards
			 established by the Secretary.
					(3)Standards for
			 exceptional or negligible-risk facilities shall consider the hazards associated
			 with the type of product being produced; and the facility’s history of
			 compliance, food safety problems and such other factors as the Secretary may
			 deem appropriate. The Secretary shall specify an alternative inspection
			 frequency for each facility which is deemed exceptional or negligible-risk.
			 Each inspection shall include an examination of whether the facility continues
			 to meet the standards for exceptional or negligible-risk facilities.
					(b)Conduct of
			 inspections
					(1)An inspection
			 under subsection (a) of any domestic, foreign, or importing facility shall
			 extend to all things therein (including records required to be maintained under
			 subsection (e), processes, controls, and premises) that bear on whether food
			 products are in compliance with this Act or the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 301 et seq.). Access to records may include the copying of such
			 records.
					(2)In conducting such
			 inspections, officers or employees duly designated by the Secretary, upon
			 presenting appropriate credentials to the owner, operator, or agent in charge,
			 are authorized—
						(A)to enter at
			 reasonable times any facility in which persons are engaged in the food
			 processing or importing of food products, or to enter any vehicle being used to
			 transport or hold such food products;
						(B)to inspect in a
			 reasonable manner such facility or vehicle and all pertinent equipment,
			 finished and unfinished materials, containers, labeling, processes, controls,
			 and premises; and
						(C)to collect and
			 retain samples of food products or ingredients or of any other items found
			 during an inspection that may contribute to a finding of whether such food
			 products are unsafe for human consumption or adulterated or misbranded under
			 the Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
						(3)Immediately after
			 completion of inspection, the officer or employee making the inspection shall
			 give to the owner, operator, or agent in charge a report in writing setting
			 forth any conditions or practices observed which indicate that either
			 processing controls are inadequate to prevent or minimize food safety hazards
			 or that any food from such facility is unsafe for human consumption, or
			 adulterated or misbranded under the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
					(c)Product
			 detention and condemnation
					(1)If, during an
			 inspection conducted under this section, an officer or employee making the
			 inspection has reason to believe that a food product is unsafe for human
			 consumption, or adulterated or misbranded under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.), such officer or employee may order the food product
			 segregated, impounded, and if objection is not made within 48 hours, condemned.
			 If objection is made, such food products that are in perishable form may be
			 processed to the extent necessary to prevent spoilage, and a hearing shall be
			 commenced expeditiously.
					(2)If the Secretary
			 determines that, through relabeling or other action, such food products can be
			 brought into compliance with this Act and the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 301 et seq.), the food may be released following a determination by the
			 Secretary that such relabeling or other action as specified by the Secretary
			 has been performed.
					(3)Any food product
			 condemned without objection, or after hearing and judicial review, shall be
			 destroyed under supervision of the Secretary.
					(d)Official
			 markThe Secretary shall prescribe by regulation the conditions
			 under which any food product shall display an official mark, when needed to
			 facilitate exports, that signifies that the food product has been processed in
			 accordance with standards approved by the Secretary. Such a mark may be subject
			 to a fee.
				(e)Maintenance of
			 recordsEach facility or person registered under this section
			 shall maintain and make available for inspection by the Secretary such records
			 as the Secretary may prescribe. Such records shall be maintained for a
			 reasonable period of time as determined by the Secretary. The records shall
			 include, but are not limited to, information concerning—
					(1)the origin,
			 receipt, delivery, sale, movement, holding, and disposition of food products or
			 ingredients; the identity and amount of ingredients used in the food; the
			 processing of the food; the results of laboratory, sanitation, or other quality
			 control tests performed on the food or in the facility; consumer complaints
			 concerning the food or its packaging; and
					(2)other matters
			 reasonably related to whether food products may be unsafe for human
			 consumption, or adulterated or misbranded under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.).
					(f)Other inspection
			 rights and dutiesSection 704 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 374) is amended by adding at the end the following new
			 subsection:
					
						(h)The rights and
				duties under this section of duly designated officers and employees and of
				other persons shall apply to enforcement of the
				Consumer Food Safety Act of
				2007 to the same extent and in the same manner as they apply to
				enforcement of this
				Act.
						.
				104.Tolerances for
			 contaminants in food
				(a)TolerancesThe
			 Secretary shall establish tolerances limiting the quantity of contaminants,
			 except for pesticide residues regulated under section 408 or food additives
			 regulated under section 409 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), that, when
			 found in food products, may render such products unsafe for human consumption.
			 Contaminants include but are not limited to bacteria, chemical contaminants,
			 natural toxins, viruses and parasites that when found on or in food can cause
			 human illness. Such tolerances may include indicators (including indicator
			 organisms) from which it may reasonably be inferred that a contaminant is
			 present in a food product. In developing a tolerance, the Secretary shall take
			 into account the extent to which consumers may be exposed to such contaminant
			 from sources other than food, and the extent to which such contaminant can be
			 avoided or minimized in the commercial handling and processing of such
			 food.
				(b)Regulations
					(1)The Secretary,
			 after notice and an opportunity for comment, shall promulgate regulations to
			 implement subsection (a) within 48 months after the date of enactment of this
			 Act. In promulgating such regulations, the Secretary shall establish tolerances
			 for the contaminants that the Secretary determines are having the greatest
			 public health impact as early as feasible after implementation of this
			 Act.
					(2)A
			 tolerance established under this section shall be based on—
						(A)a scientific
			 analysis of the health risks attributable to the contaminant for which the
			 tolerance is established; and
						(B)analysis of the
			 risks for sensitive groups, such as children, elderly, pregnant women and the
			 immune compromised.
						(3)The Secretary
			 shall, in a timely manner, issue revisions to the regulations under paragraph
			 (1) which take into account new information. The Secretary may contract with
			 the National Academy of Sciences to provide such data or assistance as the
			 Secretary deems necessary.
					(c)ReportThe
			 Secretary shall report to the Congress on the progress of the Secretary in
			 establishing tolerances under this section. The report shall include a
			 description of the research that has been conducted with respect to such
			 tolerances and the research that must be conducted before additional tolerances
			 may be established, the health significance of the lack of such additional
			 tolerances, a timetable for the establishment of such tolerances, and the
			 estimated costs, including costs of research, associated with the establishment
			 of such tolerances. The report shall be transmitted on or about the end of the
			 18th month after the date of enactment of this Act, and biennially thereafter
			 during the 6-year period that begins on such date of enactment.
				105.State and Federal
			 cooperation
				(a)In
			 generalThe Secretary shall work with the States in undertaking
			 activities and programs that contribute to the national food safety program so
			 that State and Federal programs function in a coordinated and cost-effective
			 manner. With the assistance provided in subsection (b), the Secretary shall
			 encourage States to—
					(1)continue,
			 strengthen, or establish State food safety programs, especially with respect to
			 the regulation of retail commercial food establishments, transportation,
			 harvesting, and fresh markets; and
					(2)establish
			 procedures and requirements for ensuring that food products under the
			 jurisdiction of the State are not unsafe for human consumption.
					(b)Assistance
					(1)The Secretary may
			 provide to a State, for planning, developing, and implementing a food safety
			 program—
						(A)advisory
			 assistance;
						(B)technical and
			 laboratory assistance and training (including necessary materials and
			 equipment); and
						(C)financial and
			 other aid.
						(c)Service
			 agreementsThe Secretary may, under agreements entered into with
			 Federal, State, or local agencies, use on a reimbursable basis or otherwise the
			 personnel, services, and facilities of such agencies in carrying out their
			 responsibilities under this Act. Such an agreement shall provide that any
			 compliance records, notices, or reports issued in connection with activities
			 under the agreement and in the possession of the agency or government which
			 entered into the agreement shall be made available in accordance with section
			 552 of title 5, United States Code. Agreements with a State under this
			 subsection may provide for training of State employees.
				106.Imports
				(a)Role of
			 SecretaryWithin 24 months after the date of enactment of this
			 Act, the Secretary shall establish and administer a comprehensive and efficient
			 system to ensure the safety of food imported into the United States. The
			 Secretary shall routinely inspect processing facilities in exporting nations
			 and imports at ports of entry into the United States. The Secretary shall
			 assure the effective operation through verification and other activities as the
			 Secretary considers necessary.
				(b)Import
			 requirements
					(1)No
			 food product may enter the United States, or be withdrawn from a warehouse, for
			 consumption in the United States if such food product—
						(A)appears unsafe for
			 human consumption, or adulterated or misbranded under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.);
						(B)is not marked or
			 labeled as required by regulations for domestic or imported articles; or
						(C)does not comply
			 with the requirements of this section.
						(2)Upon entry for
			 consumption in the United States, food products that are not prohibited from
			 entry or from withdrawal from a warehouse under paragraph (1) shall be deemed
			 to be and treated as domestic food products, except that all labeling of such
			 products shall clearly identify the country of origin to facilitate the
			 identification of products linked to outbreaks of illness.
					(c)Inspection of
			 imports
					(1)Food products that
			 are offered for importation, or withdrawn from a warehouse, for consumption in
			 the United States, shall be subject to examinations inspections, sampling, and
			 such other procedures at the port of entry or in the exporting nation by
			 officers or employees duly designated by the Secretary. Such procedures shall
			 be conducted with such frequency and in such manner as the Secretary may
			 prescribe by regulation.
					(2)Food products from
			 a nation that is certified for such food products under subsection (e)(3) shall
			 be subject to random examinations, inspections, sampling, and other procedures.
			 Food products from a nation that is not certified for such food products under
			 subsection (e)(3) shall be subject to such intensified examinations,
			 inspections, sampling, and other verification procedures, including inspection
			 in the country of origin, as the Secretary determines are necessary to ensure
			 compliance with this Act.
					(d)Detention of
			 imported food productIf during an inspection or other
			 verification procedure carried out under this section, an officer or employee
			 conducting the procedure has reason to believe that a food product is unsafe
			 for human consumption, or adulterated or misbranded under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.), such officer or employee may order the food product
			 segregated, impounded, and if objection is not made within 48 hours, condemned.
			 If objection is made, such food products that are in perishable form may be
			 processed to the extent necessary to prevent spoilage, and a hearing shall be
			 commenced expeditiously. The final condemnation or other disposition of such
			 food product shall be subject to the provisions of section 103(c).
				(e)Agreements with
			 foreign nations
					(1)The Secretary may
			 enter into an agreement with any nation desiring to export food products to the
			 United States. Prior to concluding such an agreement, the Secretary shall
			 evaluate the food safety program of the foreign nation to determine if such
			 program provides at least the same level of protection, with respect to food
			 products intended for export to the United States, as domestic laws that affect
			 the safety of the food supply. In such evaluation, the Secretary shall
			 consider—
						(A)the potential for
			 health, sanitary, environmental, or other conditions within the foreign nation
			 to adversely affect the safety of food products exported from such nation;
			 and
						(B)how well the food
			 safety programs of the foreign nation functions to minimize any adverse effects
			 on such safety.
						(2)Any
			 agreement under this subsection with a nation desiring to export food products
			 to the United States shall—
						(A)require that the
			 exporting nation shall—
							(i)establish and
			 maintain a food safety system that is adequate to ensure that the food products
			 intended for export to the United States are safe for human consumption, and
			 not adulterated or misbranded under the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); and
							(ii)promptly notify
			 the Secretary of any violations affecting the safety of food products exported
			 or intended for export to the United States;
							(B)provide for such
			 activities (whether in the exporting nation or at the port of entry during
			 importation) by the Secretary, including examinations, inspections, sampling,
			 and testing, at such stages in the growth or harvest of food, or in the
			 processing or handling of food products, as the Secretary considers appropriate
			 to ensure that the food safety program of the exporting nation continues to
			 provide at least the same level of protection, with respect to food products
			 intended for export to the United States, as domestic laws that affect the
			 safety of the food supply; and
						(C)provide for
			 reciprocity with respect to the treatment of food imports and exports between
			 the United States and the exporting nation.
						(3)If the Secretary
			 determines that a nation desiring to export food products to the United States
			 has a program that provides at least the same level of protection, with respect
			 to food products intended for export to the United States, as domestic laws
			 that affect the safety of the food supply, the Secretary shall, upon entry into
			 force of an agreement under subsection (e)(1), certify the types of food
			 products for which the nation maintains such a program.
					(4)(A)The Secretary shall
			 periodically or for good cause, and not less than once every 3 years, review
			 certifications made under paragraph (3), and shall revoke the certification of
			 any nation that the Secretary determines is not maintaining a food safety
			 program that provides at least the same level of protection, with respect to
			 food products intended for export to the United States, as domestic laws that
			 affect the safety of the food supply.
						(B)The Secretary shall review and modify,
			 as needed, an agreement made under paragraph (1) with any nation whose
			 certification has been revoked under subparagraph (A) of this paragraph.
						IIResearch and
			 education
			201.Public health
			 assessment system
				(a)Cooperation with
			 the Centers for Disease Control and PreventionThe Secretary
			 shall work, through the Centers for Disease Control and Prevention, to include
			 food in an active surveillance system, based on a representative proportion of
			 the population of the United States, and to assess more accurately the
			 frequency and sources of human illness in the United States associated with the
			 consumption of food.
				(b)Public health
			 sampling
					(1)Within 12 months
			 after the date of enactment of this Act, the Secretary in cooperation with the
			 Secretary of Agriculture shall establish guidelines for a sampling system under
			 which the Secretary and the Secretary of Agriculture shall take and analyze
			 samples of food products to assist the Secretary in carrying out this Act and
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.), and to more accurately assess the
			 nature, frequency of occurrence, and amounts of contaminants in food
			 products.
					(2)Such sampling
			 system shall provide—
						(A)statistically
			 valid monitoring, including market-basket studies, on the nature, frequency of
			 occurrence, and amounts of contaminants in food products available to
			 consumers; and
						(B)at the request of
			 the Secretary, such other information, including analysis of monitoring and
			 verification samples, as the Secretary determines may be useful in assessing
			 the occurrence of contaminants in food products.
						(c)Assessment of
			 health hazardsThrough the surveillance system referred to in
			 subsection (a) and the sampling system described in subsection (b), the
			 Secretary shall rank food categories based on their hazard to human health and
			 identify appropriate industry and regulatory approaches to minimize hazards in
			 the food supply. Such analysis could include—
					(1)the safety of
			 commercial harvesting and processing, as compared with the health hazards
			 associated with food products that are harvested for recreational or
			 subsistence purposes and prepared noncommercially;
					(2)the safety of food
			 products that are domestically harvested and processed, as compared with the
			 health hazards associated with food products that are harvested or processed
			 outside the United States; and
					(3)contamination
			 originating from handling practices that occur prior to or after sale of food
			 products to consumers.
					202.Public
			 education and advisory system
				(a)Public
			 educationThe Secretary, in cooperation with private and public
			 organizations, including the cooperative extension services and appropriate
			 State entities, shall design and implement a national public education program
			 on food safety. The program shall provide—
					(1)information to the
			 public regarding Federal standards and good practice requirements and promotion
			 of public awareness understanding and acceptance of such standards and
			 requirements;
					(2)information to
			 health professionals so that they may improve diagnosis and treatment of
			 food-related illness and advise individuals whose health conditions place them
			 in particular risk; and
					(3)such other
			 information or advice to consumers and other persons as the Secretary
			 determines will promote the purposes of this Act.
					(b)Health
			 advisoriesThe Secretary, in consultation with the Secretary of
			 Agriculture and the Administrator of the Environmental Protection Agency, shall
			 work with the States and other appropriate entities to—
					(1)develop and
			 distribute regional and national advisories concerning food safety;
					(2)develop
			 standardized formats for written and broadcast advisories; and
					(3)incorporate State
			 and local advisories into the national public education program required under
			 subsection (a).
					203.Research
				(a)In
			 generalThe Secretary shall conduct research to assist in the
			 implementation of this Act, including studies to—
					(1)improve sanitation
			 and food safety practices in the processing of food products;
					(2)develop improved
			 techniques for the monitoring of food and inspection of food products;
					(3)develop efficient,
			 rapid, and sensitive methods for determining and detecting the presence of
			 contaminants in food products;
					(4)determine the
			 sources of contamination of food and food products with contaminants;
			 and
					(5)develop
			 consumption data with respect to food products.
					(b)Contract
			 authorityThe Secretary is authorized to enter into contracts and
			 agreements with any State, university, other government agencies or other
			 persons to carry out the activities under this section.
				IIIEnforcement
			301.Amendments to
			 the Federal Food, Drug, and Cosmetic Act
				(a)In
			 generalThe Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 301 et seq.) is amended by adding after
			 section 416 the following new sections:
					
						417.Notification
				and recall
							(a)Notice to
				Secretary of adulteration or misbrandingAny person (other than a
				household consumer or other individual who is the intended consumer of an
				article of food) that has a reasonable basis for believing that any article of
				food introduced into or in interstate commerce, or held for sale (whether or
				not the first sale) after shipment in interstate commerce, may be adulterated
				or misbranded or otherwise in violation of the
				Consumer Food Safety Act of
				2007 shall immediately notify the Secretary, in such manner and
				by such means as the Secretary may by regulation prescribe, of the identity and
				location of such article.
							(b)Recall and
				consumer notification
								(1)Voluntary
				proceduresIf the Secretary finds, upon notification under
				subsection (a) or otherwise, that any article of food is adulterated or
				misbranded when introduced into or while in interstate commerce or while held
				for sale (whether or not the first sale) after shipment in interstate commerce
				and there is a reasonable probability that such article, if consumed, would
				present a threat to public health, as determined by the Secretary, the
				Secretary shall provide the appropriate persons (including the manufacturers,
				importers, distributors, or retailers) with an opportunity to—
									(A)cease distribution
				of such article;
									(B)notify all
				persons—
										(i)producing,
				manufacturing, packing, processing, preparing, treating, packaging,
				distributing, or holding such article; or
										(ii)to which such
				article has been distributed, transported, or sold, to immediately cease
				distribution of such article;
										(C)recall such
				article;
									(D)provide, in
				consultation with the Secretary, notice to consumers to whom such article was,
				or may have been, distributed; or
									(E)take any
				combination of the above measures, as appropriate in the circumstances.
									(2)Pre-hearing
				order to cease distribution and give noticeIf such person
				refuses to or does not voluntarily cease distribution, make notification,
				recall such article, or provide notice to consumers, as applicable, within the
				time and in the manner prescribed by the Secretary, the Secretary shall, by
				order, require, as the Secretary deems necessary, such person to—
									(A)immediately cease
				distribution of such article;
									(B)immediately notify
				all persons—
										(i)producing,
				manufacturing, packing, processing, preparing, treating, packaging,
				distributing, or holding such article; or
										(ii)to which such
				article has been distributed, transported, or sold, to immediately cease
				distribution of such article; or
										(C)immediately take
				the actions specified in both subparagraphs (A) and (B).
									(3)Notification of
				consumers by SecretaryThe Secretary shall, as the Secretary
				deems necessary, provide notice to consumers to whom such article was, or may
				have been, distributed.
								(c)Hearing on
				orderThe Secretary shall provide any person subject to an order
				under subsection (b) with an opportunity for a hearing, to be held as soon as
				possible but not later than 2 days after the issuance of the order, on the
				actions required by the order and on why the article that is the subject of the
				order should not be recalled.
							(d)Post-hearing
				recall order
								(1)Amendment of
				orderIf, after providing opportunity for a hearing under
				subsection (c), the Secretary determines that there is a reasonable probability
				that the article that is the subject of an order under subsection (b), if
				consumed, presents a threat to public health, the Secretary, as the Secretary
				deems necessary, may—
									(A)amend the order to
				require recall of such article or other appropriate action;
									(B)specify a timetable
				in which the recall shall occur;
									(C)require periodic
				reports to the Secretary describing the progress of the recall; and
									(D)provide notice to
				consumers to whom such article was, or may have been, distributed.
									(2)Vacation of
				orderIf, after such a hearing, the Secretary determines that
				adequate grounds do not exist to continue the actions required by the order,
				the Secretary shall vacate the order.
								(e)Remedies not
				exclusiveThe remedies provided in this section shall be in
				addition to and not exclusive of other remedies that may be available.
							418.Civil
				penalties
							(a)In
				general
								(1)Acts subject to
				penalty; penalty amountAny person that commits an act that
				violates this Act with respect to food or the Consumer Food Safety Act of 2007 may be
				assessed a civil penalty by the Secretary of not more than $100,000 for each
				such act. Each such act and each day during which such act continues shall be a
				separate offense.
								(2)Notice and
				hearingNo penalty shall be assessed by the Secretary under this
				section unless such person is given notice and opportunity for a hearing on the
				record before the Secretary in accordance with sections 554 and 556 of title 5,
				United States Code.
								(3)Other
				requirementsThe amount of such civil penalty shall be assessed
				by the Secretary by written order, taking into account the gravity of the
				violation, degree of culpability, size and type of business, and any history of
				prior offenses; and may be reviewed only as provided in subsection (b).
								(b)Judicial
				reviewAn order assessing a civil penalty under subsection (a)
				shall be final and conclusive unless the person files, within 30 days from the
				effective date of the order, an application for judicial review in the Court of
				Appeals of the United States for the circuit in which such person resides or
				has its principal place of business or in the United States Court of Appeals
				for the District of Columbia Circuit by filing a notice of appeal in such court
				and by simultaneously sending a copy of such notice by certified mail to the
				Secretary. The Secretary shall promptly file in such court a certified copy of
				the record upon which such penalty was assessed. The findings of the Secretary
				shall be set aside only if found to be unsupported by substantial evidence on
				the record as a whole.
							(c)Collection
				actionsIf any person fails to pay an assessment of a civil
				penalty after it has become a final and unappealable order, or after the
				appropriate court of appeals has entered final judgment in favor of the
				Secretary, the Secretary shall refer the matter to the Attorney General, who
				shall institute a civil action to recover the amount assessed in an appropriate
				district court of the United States. In such collection action, the validity
				and appropriateness of the Secretary’s order imposing the civil penalty shall
				not be subject to review.
							(d)Penalties paid
				into treasuryAll penalties collected under authority of this
				section shall be paid into the Treasury of the United States.
							(e)Secretary’s
				discretion to prosecuteNothing in this Act shall be construed as
				requiring the Secretary to report for prosecution, or for the institution of
				libel or injunction proceedings, violations of this Act whenever the Secretary
				believes that the public interest will be adequately served by assessment of
				civil penalties.
							(f)Remedies not
				exclusiveThe remedies provided in this section shall be in
				addition to and not exclusive of other remedies that may be available.
							419.Whistleblower
				protection
							(a)In
				generalNo employee or other person may be harassed, prosecuted,
				held liable, or discriminated against in any way because that person—
								(1)has commenced,
				caused to be commenced, or is about to commence a proceeding, testified or is
				about to testify at a proceeding, or assisted or participated or is about to
				assist or participate in any manner in such a proceeding or in any other action
				to carry out the purposes, functions, or responsibilities of the
				Consumer Food Safety Act of
				2007, the Federal Food, Drug, and
				Cosmetic Act, the Meat Inspection Act, or the Poultry Products
				Inspection Act; or
								(2)is refusing to
				violate or assist in violation of law, rule, or regulation.
								(b)ProceduresThe
				process and procedures with respect to prohibited discrimination under
				subsection (a) shall be governed by the applicable provisions of section 31105
				of title 49, United States Code, unless the party bringing an action under this
				subsection chooses alternative dispute resolution procedures such as mediation
				or arbitration.
							(c)Burdens of
				proofThe legal burdens of proof with respect to prohibited
				discrimination under subsection (a) shall be governed by the applicable
				provisions of sections 1214 and 1221 of title 5, United States Code.
							420.Administration
				and enforcement; applicability of penalty provisions; conduct of inquiries;
				power and jurisdiction of courtsFor the efficient administration and
				enforcement of this chapter, the provisions (including penalties) of sections
				6, 8, 9, and 10 of the Federal Trade Commission Act (15 U.S.C. 46, 48, 49, and
				50) (except subsections (c) through (h) of section 6 of such Act), are made
				applicable to the jurisdiction, powers, and duties of the Secretary in
				administrating and enforcing the provisions of this chapter and to any person
				with respect to whom such authority is exercised. The Secretary, in person or
				by such agents as he may designate, may prosecute any inquiry necessary to his
				duties under this chapter in any part of the United States, and the powers
				conferred by said sections 9 and 10 if the Federal Trade Commission Act (15
				U.S.C. 49, 50) on the district courts of the United States may be exercised for
				the purposes of this chapter by any appropriate court.
						421.TracebackThe Secretary may impose on a food product
				requirements for the traceability of such type or class of food product
				whenever such requirements are necessary to assure the protection of the public
				health. Traceability requirements shall be established in accordance with
				regulations and guidelines issued by the Secretary.
						422.Citizen’s civil
				actionsAny person may
				commence a civil action against—
							(1)any person who
				violated any rule, tolerance, order, or other action of the Secretary to ensure
				the safety of food products; or
							(2)the Secretary
				where there is alleged a failure of the Secretary to perform any act or duty to
				ensure the safety of food products, which is not discretionary.
							The district
				courts shall have jurisdiction, without regard for the amount in controversy,
				or the citizenship of the parties, to enforce such rule, tolerance, order, or
				other action of the Secretary, or to order the Secretary to perform such act or
				duty. The suit shall be commenced in the district in which the defendant
				resides or is found or has an agent. The court may award damages sustained and
				if the court determines it to be in the interest of justice, may award the
				plaintiff the costs of suit, including reasonable attorney’s fees, reasonable
				expert witness fees, and penalties. The remedies provided for in this section
				shall be in addition to and not in lieu of any other remedies provided by
				common law or under Federal or State
				law..
				(b)Conforming
			 amendment; prohibited ActSection 301 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 331) is amended by adding at the end the following:
					
						(jj)The failure or refusal to comply
				with an order issued under section 417(b)(2) or 417(d).
						(kk)The failure to comply with the
				Consumer Food Safety Act of
				2007.
						.
				IVAuthorization of
			 Appropriations
			401.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized to be appropriated, to carry out
			 this Act, such sums as may be necessary for fiscal years 2008 through
			 2012.
				(b)Assistance to
			 StatesOf the funds authorized to be appropriated under
			 subsection (a), there are authorized to be appropriated such sums as may be
			 necessary for fiscal years 2008 through 2012, for carrying out State program
			 assistance activities under section 105.
				(c)Research program
			 authorizationOf the funds authorized to be appropriated under
			 subsection (a), there are authorized to be appropriated such sums as may be
			 necessary for fiscal years 2008 through 2012, for carrying out the research
			 program authorized by section 203.
				
